DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  there are 2 periods at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13, 16, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young US 20080288247.
Regarding claim 1, Young discloses a method, comprising: 
receiving a radio frequency (RF) signal at a first device, the RF signal conveying audio data and being transmitted from a second device (handset 1 receives audio signal from handset 2, on communications link 3, see fig. 1, [0009]); 
measuring one or more RF signal reception or transmission characteristics of the received signal at the first device (handset 1 determines characteristic audio signal received, see fig. 1, [0009]); 
producing modified audio data at the first device by modifying information of the conveyed audio data based on the measured RF signal reception or transmission characteristics (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset, see fig. 1, [0009]); and 
reproducing analog audio acoustic sound waves from the modified audio data (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset so that quality of signal output from the speaker is optimised, see fig. 1, [0009]).
Regarding claim 13, Young discloses an apparatus, comprising at least one programmable integrated circuit coupled to radio circuitry of a first device (handset 1, [0009], [0011] (~Bluetooth handsets communicating audio signal with each other via a communication link has an integrated circuit)), the programmable integrated circuit being programmed to operate the first device to: 
receive a radio frequency (RF) signal at a first device, the RF signal conveying audio data and being transmitted from a second device (handset 1 receives audio signal from handset 2, on communications link 3, see fig. 1, [0009]); 
measure one or more RF signal reception or transmission characteristics of the received signal at the first device (handset 1 determines characteristic audio signal received, see fig. 1, [0009]); 
produce modified audio data at the first device by modifying information of the conveyed audio data based on the measured RF signal reception or transmission characteristics (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset, see fig. 1, [0009]); and 
reproduce analog audio acoustic sound waves from the modified audio data (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset so that quality of signal output from the speaker is optimised, see fig. 1, [0009]).
	Regarding claim 22, Young discloses a system (see fig. 1), comprising: 
a first device having at least one first programmable integrated circuit coupled to radio circuitry of the first device (handset 1, [0009], [0011] (~Bluetooth handsets communicating audio signal with each other via a communication link has an integrated circuit)); 
a second device having at least one second programmable integrated circuit coupled to radio circuitry of the second device (handset 2, [0009], [0011] (~Bluetooth handsets communicating audio signal with each other via a communication link has an integrated circuit));
where the second programmable integrated circuit of the second device is programmed to control operation of the second device to transmit a first RF signal from the second device to the first device (handset 1 receives audio signal from handset 2, on communications link 3, see fig. 1, [0009]); and 
where the first programmable integrated circuit of the first device is programmed to operate the first device to: 
receive a radio frequency (RF) signal at a first device, the RF signal conveying audio data and being transmitted from a second device (handset 1 receives audio signal from handset 2, on communications link 3, see fig. 1, [0009]), 
measure one or more RF signal reception or transmission characteristics of the received signal at the first device (handset 1 determines characteristic audio signal received, see fig. 1, [0009]), 
produce modified audio data at the first device by modifying information of the conveyed audio data based on the measured RF signal reception or transmission characteristics (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset, see fig. 1, [0009]), and 
reproduce analog audio acoustic sound waves from the modified audio data (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset so that quality of signal output from the speaker is optimised, see fig. 1, [0009]).
Regarding claims 4, 16 and 24 as applied to claims 1, 13 and 22, Young further discloses, further comprising one or more speakers (see fig. 1, [0009]); and where the programmable integrated circuit is further programmed to operate the first device to: produce the modified audio data at the first device by varying at least one of gain, tone, equalization and/or pitch information of the audio data based on the measured RF signal reception or transmission characteristics of the RF signal received from the second device (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset, see fig. 1, [0009]); and 
reproduce analog audio acoustic sound waves from the modified audio data at one or more speakers of the first device (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset so that quality of signal output from the speaker is optimised, see fig. 1, [0009]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 14, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Young US 20080288247 in view of Kim US 20120308013.
Regarding claims 2 and 14 as applied to claims 1 and 13, Young discloses the claimed invention except where the one or more RF signal reception or transmission characteristics of the received signal comprise at least one of time of arrival (TOA) of the received signal at the first device, Time Difference of Arrival (TDOA) of the received signal at the first device, Angle of Arrival (AoA) of the received signal at the first device, Angle of Departure (AoD) of the received signal from the second device, and measured received signal strength of the received signal received at the first device.
In the same field of endeavor, Kim discloses a method comprising: 
measuring one or more RF signal reception or transmission characteristics of the received signal at the first device (during communication/call mobile communication terminal measures RSSI of received signal, see figs. 1 and 3, [0044]); 
producing modified audio data at the first device by modifying information of the conveyed audio data based on the measured RF signal reception or transmission characteristics (gain of PAM can be regulated according to measured RSSI of audio signal received by the mobile communication terminal, see fig. 1, [0046]);
where the one or more RF signal reception or transmission characteristics of the received signal comprise at least one of time of arrival (TOA) of the received signal at the first device, Time Difference of Arrival (TDOA) of the received signal at the first device, Angle of Arrival (AoA) of the received signal at the first device, Angle of Departure (AoD) of the received signal from the second device, and measured received signal strength of the received signal received at the first device (during communication/call mobile communication terminal measures RSSI of received signal, see figs. 1 and 3, [0044]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with Young by measuring the RSSI of the audio signal received by the handset, for the benefit of preventing the audio signal from being suppressed by noise.
Regarding claims 5, 17, and 25 as applied to claims 1, 13, and 22, Young further discloses where the one or more RF signal reception or transmission characteristics of the received signal comprise measured received signal strength of the signal received at the first device; and further comprising one or more speakers (see fig. 1, [0009]). However, Young does not specifically disclose where the programmable integrated circuit is further programmed to operate the first device to: 
produce the modified audio data at the first device by varying gain information of the audio data based on the measured received signal strength of the signal received at the first device by applying relatively lesser attenuation for relatively greater values of measured signal strength and applying relatively greater attenuation for relatively lesser values of measured signal strength to simulate distance from the first device to the second device that is transmitting the RF signal; and reproduce analog audio acoustic sound waves from the modified audio data at one or more speakers of the first device.
In the same field of endeavor, Kim discloses where the one or more RF signal reception or transmission characteristics of the received signal comprise measured received signal strength of the signal received at the first device (during communication/call mobile communication terminal measures RSSI of received signal, see figs. 1 and 3, [0044]); and where the method further comprises: 
producing the modified audio data at the first device by varying gain information of the audio data based on the measured received signal strength of the signal received at the first device by applying relatively lesser attenuation for relatively greater values of measured signal strength and applying relatively greater attenuation for relatively lesser values of measured signal strength to simulate distance from the first device to the second device that is transmitting the RF signal; and reproducing analog audio acoustic sound waves from the modified audio data at one or more speakers of the first device (gain of PAM can be regulated according to measured RSSI of audio signal received by the mobile communication terminal, and outputs the audio signal in a path to remove noise, see fig. 1, [0046]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with Young by measuring the RSSI of the audio signal received by the handset, for the benefit of preventing the audio signal from being suppressed by noise.
Claims 3, 6, 15, 18, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Young US 20080288247 in view of Chang et al US 20130024018 (hereinafter Chang).
Regarding claims 3 and 15 as applied to claims 1 and 13, Young discloses the claimed invention except determining at least one of position, orientation and/or direction of the first device relative to the second device based on the measured one or more RF signal reception or transmission characteristics of the received signal at the first device; and 
modifying information of the conveyed audio data based on the determined position, orientation and/or direction of the first device relative to the second device.
In the same field of endeavor, Chang discloses determining at least one of position, orientation and/or direction of a first device relative to a second device based on the measured one or more RF signal reception or transmission characteristics of a received signal at the first device from the second device (see steps 710-730, fig. 7, [0025], [0034]); and 
modifying information of the conveyed audio data based on the determined position, orientation and/or direction of the first device relative to the second device (see step 740, [0025], [0033], [0035]-[0036]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang with Young by adjusting the audio output based on the distance between first and second handset for the benefit of controlling audio output based on the relative location between the communication devices.
Regarding claims 6, 18, and 26 as applied to claims 1, 13, and 22, Young further discloses, further comprising a first speaker and a second speaker (see fig. 1, [0009]). Young discloses the claimed invention except where the audio data comprises at least first audio channel information and second audio channel information; and where the method further comprises: 
producing the modified audio data at the first device by individually varying volume level and/or pitch level information of the first channel audio data relative to volume level and/or pitch level information of the second channel audio data based on the measured RF signal reception or transmission characteristics of the RF signal received from the second device (see step 740, [0025], [0033], [0035]-[0036]); and 
simultaneously reproducing analog audio acoustic sound waves from the first channel information of the modified audio data at a first speaker of the first device and reproducing analog audio acoustic sound waves from the second channel information of the modified audio data at a second speaker of the first device.
In the same field of endeavor, Chang discloses where the audio data comprises at least first audio channel information and second audio channel information (proximity profile in BLE, see fig. 5, [0026], [0029]); and where the method further comprises: 
producing the modified audio data at the first device by individually varying volume level and/or pitch level information of the first channel audio data relative to volume level and/or pitch level information of the second channel audio data based on the measured RF signal reception or transmission characteristics of the RF signal received from the second device; and 
simultaneously reproducing analog audio acoustic sound waves from the first channel information of the modified audio data at a first speaker of the first device and reproducing analog audio acoustic sound waves from the second channel information of the modified audio data at a second speaker of the first device (see step 740, [0025], [0033], [0035]-[0036]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang with Young by adjusting the audio output based on the distance between first and second handset for the benefit of controlling audio output based on the relative location between the communication devices.
Regarding claim 23 as applied to claim 22, Young discloses the claimed invention except where the one or more RF signal reception or transmission characteristics of the received signal comprise at least one of time of arrival (TOA) of the received signal at the first device, Time Difference of Arrival (TDOA) of the received signal at the first device, Angle of Arrival (AoA) of the received signal at the first device, Angle of Departure (AoD) of the received signal from the second device, and measured received signal strength of the received signal received at the first device; and 
where the first programmable integrated circuit is further programmed to operate the first device to: determine at least one of position, orientation and/or direction of the first device relative to the second device based on the measured one or more RF signal reception or transmission characteristics of the received signal at the first device; and modify information of the conveyed audio data based on the determined position, orientation and/or direction of the first device relative to the second device.
In the same field of endeavor, Chang discloses where the one or more RF signal reception or transmission characteristics of the received signal comprise at least one of time of arrival (TOA) of the received signal at the first device, Time Difference of Arrival (TDOA) of the received signal at the first device, Angle of Arrival (AoA) of the received signal at the first device, Angle of Departure (AoD) of the received signal from the second device, and measured received signal strength of the received signal received at the first device (see steps 710-730, fig. 7, [0025], [0034]); and 
where the first programmable integrated circuit is further programmed to operate the first device to: determine at least one of position, orientation and/or direction of the first device relative to the second device based on the measured one or more RF signal reception or transmission characteristics of the received signal at the first device (see steps 710-730, fig. 7, [0025], [0034]); and 
modify information of the conveyed audio data based on the determined position, orientation and/or direction of the first device relative to the second device (see step 740, [0025], [0033], [0035]-[0036]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang with Young by adjusting the audio output based on the distance between first and second handset for the benefit of controlling audio output based on the relative location between the communication devices.
Claims 12, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Young US 20080288247 in view of Boillot et al US 20070129022 (hereinafter Boillot).
Regarding claims 12, 21, and 29 as applied to claims 1, 13 and 22, Young discloses the claimed invention except determining at least one of distance, position, orientation and/or direction of the first device relative to the second device based on the measured one or more RF signal reception or transmission characteristics of the received signal at the first device; and modifying information of the conveyed audio data based on the determined distance, position, orientation and/or direction of the first device relative to the second device by adding synthesized speech to the audio data that describes in verbal form the distance, position, orientation and/or direction of the first device relative to the second device.
In the same field of endeavor, Boillot discloses determining at least one of distance, position, orientation and/or direction of the first device relative to the second device based on the measured one or more RF signal reception or transmission characteristics of the received signal at the first device (RSSI or SQE measurements act as an indication of orientation of antenna in the mobile communication devices and/or the distance of the mobile communication devices from a base station servicing the connection between the mobile communication devices, see fig. 2, step 212, [0014], [0016]-[0017], [0022], [0026]); and 
modifying information of the conveyed audio data based on the determined distance, position, orientation and/or direction of the first device relative to the second device by adding synthesized speech to the audio data that describes in verbal form the distance, position, orientation and/or direction of the first device relative to the second device (see fig. 2, step 212, [0014], [0016]-[0017]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Boillot with Young by providing an audio feedback on the audio quality, from the first handset to the second handset, as disclosed by Boillot, for the benefit of enabling the second handset to take action to improve the audio data that is being transmitted from the first handset to the second handset.
Allowable Subject Matter
Claims 7-11, 19-20, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the instant invention discloses where the first device comprises a portable wireless audio data receiver system that comprises a first speaker worn adjacent a left ear of a human user and a second speaker worn adjacent a right ear of the same human user; and where the method further comprises: determining at least one of position, orientation and/or direction of the first device relative to the second device based on the measured one or more RF signal reception or transmission characteristics of the received signal at the first device; producing the modified audio data at the first device by individually varying volume level and/or pitch level information of the first channel audio data relative to volume level and/or pitch level information of the second channel audio data based on the determined position, orientation and/or direction of the first device relative to the second device to produce modified audio data having first and second audio channels that have different volume level and/or pitch level information relative to each other; and simultaneously reproducing analog audio acoustic sound waves from the first channel information of the modified audio data at the first speaker of the portable wireless audio data receiver system and reproducing analog audio acoustic sound waves from the second channel information of the modified audio data at the second speaker of the portable wireless audio data receiver system. The above novel features, “in combination” with the other recited limitations of claims 1 and 6, are not taught, suggested, or made obvious by Young, Kim, Chang, Boillot, or any other prior art of record, alone, or in combination. Claims 8-10 are objected to as being allowable by virtue of being dependent on claim 7. 
Claims 19 and 27 are allowed for the same reason as claim 7. The features of claim 19 and 27, in combination with the other recited limitations in claims 13 and 22 respectively, are not taught, suggested, or made obvious by Young, Kim, Chang, Boillot, or any other prior art of record, alone, or in combination.
Regarding claim 11, the instant invention discloses where at least one of the first device is moving relative to the second device or the second device is moving relative to the first device while the first device is receiving the RF signal being transmitted from the second device; and where the method further comprises: making at least two measurements of the one or more RF signal reception or transmission characteristics of the received RF signal at the first device, the two measurements being made at sequential times that correspond to sequential different relative positions between the second device and the first device while at least one of the first device is moving relative to the second device or the second device is moving relative to the first device; comparing the at least two sequential measurements of RF signal reception or transmission characteristics to determine a real time rate of change of the RF signal reception or transmission characteristics as a function of time; producing the modified audio data at the first device by varying pitch information of the audio data based on the real time change in measured RF signal reception or transmission characteristics of the RF signal received from the second device as a function of time; and reproducing analog audio acoustic sound waves from the modified audio data at one or more speakers of the first device to simulate a Doppler effect. The above novel features, “in combination” with the other recited limitations of claim 1, are not taught, suggested, or made obvious by Young, Kim, Chang, Boillot, or any other prior art of record, alone, or in combination. 
Claims 20 and 28 are allowed for the same reason as claim 11. The features of claim 19 and 27, in combination with the other recited limitations in claims 13 and 22 respectively, are not taught, suggested, or made obvious by Young, Kim, Chang, Boillot, or any other prior art of record, alone, or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang et al US 20190313158 discloses a method and apparatus for controlling set top box volume based on mobile device movement.
Turner et al US 20190231233 discloses hearing test and modification of audio signals.
Hera et al US 10,049,686 discloses audio systems and method for perturbing signal compensation.
Kihlberg et al US 20180227975 discloses system to improve wireless audio communication between headset communication devices.
Tinsman US 20180048767 discloses dynamically providing a mute alert on a communication device.
Song et al US 20150281864 discloses dynamic sound adjustment.
Shusaku et al US 20130259221 discloses telephone and voice adjustment method for telephone.
Visser et al US 20130156209 discloses optimizing audio processing by dynamically compensating for variable distances between speakers and microphones in a mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648